Citation Nr: 1032663	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hand disorder 
(claimed as swelling and aches).

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an upper back disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, had active service with 
the United States Navy from September 1985 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in October 2008.  A transcript of this 
proceeding is associated with the claims file.  

This case was previously before the Board in February 2009 at 
which time it was remanded for additional development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for bilateral 
foot disorders were previously before the Board in February 2009; 
however, the RO granted service connection for these disorders by 
rating decision dated in April 2010.  As such, these issues are 
no longer before the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the Veteran's 
current complaints of low back pain with his period of service 
and no evidence of a current low back disorder at any time during 
the appeal period.  

2.  The Veteran's current scar on the right hand is related to 
his military service.  

3.  The Veteran is not shown to have any current right knee 
disorder, or to have had such disability at any time during the 
appeal period.

4.  The Veteran is not shown to have any current left knee 
disorder, or to have had such disability at any time during the 
appeal period.

5.  There is no competent medical evidence linking the Veteran's 
current complaints of upper back pain with his period of service 
and no evidence of a current upper back disorder at any time 
during the appeal period.  

6.  There is no competent medical evidence linking the Veteran's 
prior diagnosis of  chronic intractable pain and tendinitis and 
capsulitis of the right ankle with his period of service and no 
evidence of a current right ankle disorder.  

7.  The Veteran is not shown to have any current left ankle 
disorder, or to have had such disability at any time during the 
appeal period.




CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for service connection for a right hand scar are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  Service connection for an upper back disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

6.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

7.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for a low back 
disorder, right hand disorder, bilateral knee disorder, upper 
back disorder, and a bilateral ankle disorder is warranted.  
Specifically, he contends that he injured his right hand in 1987, 
injured his lower extremities as a result of a car accident in 
1989 while stationed in Guam, and injured his back when he fell 
while aboard the U.S.S. Essex in 1993.  



Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Analysis

1.	Low/Upper Back Disorder

Service treatment records show that the Veteran fell while 
stationed on a ship and injured his back in January 1994.  The 
impression was lumbar strain.  The Veteran's May 1994 separation 
examination shows a normal spine; however, in the May 1994 Report 
of Medical History, the Veteran complained of "recurrent back 
pain."  Post-service private treatment records show complaints 
of back pain from February 2002 through March 2004.  
Specifically, in February 2003 the Veteran complained of back 
pain and reported that he injured his back during military 
service ten years previously.  A March 2004 treatment report 
notes an assessment of lumbar muscle spasm after playing 
basketball.     

The Veteran was afforded a VA examination in July 2009.  Upon 
physical examination the examiner diagnosed the Veteran with 
chronic thoracolumbar back pain.  Upon review of the claims file 
the examiner noted that the Veteran's service treatment records 
showed a resolving strain of his back and opined that the 
Veteran's current chronic thoracolumbar back pain was not caused 
by or the result of injury or activities during his military 
service but most likely caused by or a result of normal aging 
process and activities of daily living as there was a significant 
silent interval for treatment and complaints.  The examiner also 
noted that X-ray examination of the spine was normal and that the 
Veteran had full range of motion for his age.    

Given the evidence of record, the Board finds that service 
connection for either a low or upper back disorder is not 
warranted.  While the Veteran's service treatment records show an 
injury to the back in January 1974, the Veteran's May 1974 
separation examination shows a normal spine.  Furthermore, the 
July 2009 VA examiner opined that the Veteran's current chronic 
thoracolumbar back pain is not related to his military service 
and was instead most likely caused by or a result of the normal 
aging process and activities of daily living.  A competent 
medical expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran's 
representative argued that the opinion was not supported by 
adequate rationale; however, the Board notes that the examiner 
did include a rationale.  The examiner noted that the Veteran's 
complaints of back pain were characterized as resolving in 
service and there was long interval between service and 
subsequent complaints and treatment.  That opinion is adequate.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  There are no other 
contrary medical opinions of record.  The opinion of the July 
2009 VA examiner is highly probative and outweighs the other 
evidence of record, including the Veteran's testimony and 
contentions.  Finally, there is no evidence of a diagnosis of a 
low back disorder in the claims file.  While the July 2009 VA 
examiner provided a diagnosis of chronic thoracolumbar back pain, 
he also noted that X-ray examination of the spine was normal and 
that the Veteran had full range of motion for his age.  While 
there is evidence that the Veteran has suffered from 
thoracolumbar back pain since at least 2002, pain alone, without 
a diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As above, current disability is required 
in order to establish service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  
 
The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
back disorder.  However, a diagnosis of a back disorder is not 
capable of lay observation and requires medical expertise.  See 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

2.	Right Hand Disorder

Service treatment records show that the Veteran sustained a 
laceration to his right hand in August 1987.  The Veteran's May 
1994 separation examination showed a one inch scar of the right, 
fourth MCP.  The Veteran was afforded a VA examination for his 
right hand in July 2009.  Upon physical examination the examiner 
noted a 4 cm (centimeter) x 0.5 cm oblique scar on the dorsal 
aspect of the right metacarpal phalangeal joint, well healed and 
mildly keloided.  There was normal pigmentation and the scar was 
nonadherent and nonpainful.  The Veteran had active range of 
motion of the right hand and no neurological defects were noted.  
The examiner gave a diagnosis of healed laceration dorsal aspect 
right hand without residuals.    

In this case, the Board finds service connection is warranted for 
the Veteran's right hand scar.  The Veteran's service treatment 
records note a laceration to the right hand as well as a one inch 
scar.  Furthermore, the July 2009 VA examiner noted a 4 cm 
(centimeter) x 0.5 cm scar.  As such, service connection for a 
right hand scar is warranted.  

3.	 Bilateral Knee Disorder

The Veteran's December 1984 enlistment examination shows normal 
lower extremities; however, in his December 1984 Report of 
Medical History, the Veteran noted a history of healed fracture 
of the right leg.  Service treatment records are negative for 
complaints regarding the Veteran's knees.  The Veteran's May 1994 
separation examination also shows normal lower extremities and in 
his May 1994 Report of Medical History the Veteran denied "trick 
or 'locked' knee."  Post-service treatment records are also 
negative for complaints or a diagnosis of a bilateral knee 
disorder.  The Veteran was afforded a VA examination in July 
2009.  Upon examination the examiner noted a normal knee 
examination.    

The Board finds that service connection for a bilateral knee 
disorder is not in order.  Significantly, there is no evidence of 
a diagnosis of a bilateral knee disorder in the claims file.  The 
July 2009 VA examiner noted a normal knee examination and there 
is no diagnosis of a current bilateral knee disorder in any of 
the private treatment records associated with the claims file.  
As was stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353.  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
bilateral knee disorder.  However, a diagnosis of a bilateral 
knee disorder is not capable of lay observation and requires 
medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 
F.3d at 1372; Davidson, 581 F.3d at 1313.

4.	 Right Ankle Disorder

The Veteran's December 1984 enlistment examination shows normal 
lower extremities; however, in his December 1984 Report of 
Medical History the Veteran noted a history of healed fracture of 
the right leg.  Service treatment records are negative for 
complaints regarding the Veteran's right ankle.  The Veteran's 
May 1994 separation examination also shows normal lower 
extremities.  An August 2008 post-service treatment record shows 
a diagnosis of chronic intractable pain and tendinitis and 
capsulitis of the right ankle.  The Veteran was afforded a VA 
examination in July 2009.  Upon examination the examiner noted a 
normal ankle examination.    

Given the evidence of record, the Board finds that service 
connection for a right ankle disorder is not warranted.  First, 
there is no evidence of a right ankle disorder during the 
Veteran's military service.  Furthermore, the July 2009 VA 
examiner found no current right ankle disorder upon examination.  
As was stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353.  

While the Veteran was noted to have a diagnosis of chronic 
intractable pain and tendinitis and capsulitis of the right ankle 
in August 2008, there is no competent evidence of a link between 
this prior diagnosis and the Veteran's military service.  The 
Board has carefully considered whether the prior diagnosis of a 
right ankle disorder is related to his military service, however, 
an opinion as to whether the Veteran's prior diagnosis of a right 
ankle disorder is related to the Veteran's military service is 
not capable of lay observation and requires medical expertise.  
The Veteran's opinion in this regard is not adequate.  See 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson, 
581 F.3d at 1313.

5.	 Left Ankle Disorder

Service treatment records show that the Veteran twisted his left 
ankle while playing football in September 1989.  X-ray 
examination revealed a normal ankle.  The Veteran's May 1994 
separation examination also shows normal lower extremities.  
Post-service treatment records are negative for complaints or 
treatment regarding the left ankle.  The Veteran was afforded a 
VA examination in July 2009 during which the examiner noted a 
normal ankle examination.         

The Board finds that service connection for a left ankle disorder 
is not in order.  Significantly, there is no evidence of a 
diagnosis of a left ankle disorder in the claims file.  The July 
2009 VA examiner noted a normal ankle examination and there is no 
diagnosis of a current left ankle disorder in any of the private 
treatment records associated with the claims file.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353.  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
left ankle disorder.  However, a diagnosis of a left ankle 
disorder is not capable of lay observation and requires medical 
expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 
1372; Davidson, 581 F.3d at 1313.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in January 2005, April 
2005, and July 2006 letters and the claim was readjudicated in a 
May 2010 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained medical opinions as to the etiology of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

ORDER

Service connection for a low back disorder is denied.

Service connection for a right hand scar is granted.

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.

Service connection for an upper back disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


